DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to communications filed on October 4, 2021, in which Applicant amended claims 1, 9 and 17.
Claims 1-6 and 8-22 are allowed as per examiner's amendment below.

Response to Amendments
In view of Applicant's amendments, the rejection under 35 USC § 112 is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Konrad Kulikowski (68,338) on 11/1/21. 

The application has been amended as follows:

In the Claims:
	Claim 7 has been cancelled.

	7.   (Cancelled)

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
With respect to claim 1, the prior art of record does not teach or suggest, either solely, or in combination, a computer-implemented method for generating executable software as recited by the limitations of claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the step of "determining a first path from the first property node of the graph to the second property node of the graph by solving a Steiner tree problem using constrained optimization, wherein the first path is a subgraph of the graph;" when considered in combination with the remaining limitations of claim 1. 
With respect to claim 9, the prior art of record does not teach or suggest, either solely, or in combination, a system for generating executable software as recited by the limitations of claim 9. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the features of "determine a component graph by: obtaining information about a plurality of components, wherein each component includes one or more input properties and one or more output properties and wherein the plurality of components comprises: a first component that is configured to use a first input property to retrieve information from a database and wherein a first output property is the information retrieved from the database, a second component that is configured to use a second input property to generate an API call to a second server computer 
With respect to claim 17, the prior art of record does not teach or suggest, either solely, or in combination, one or more non-transitory, computer-readable media comprising computer-executable instructions that, when executed, cause at least one processor to perform the limitations recited by claim 17. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the step of "determining a first path from the first property node of the graph to the second property node of the graph by solving a Steiner tree problem using constrained optimization, wherein the first path is a subgraph of the graph;" when considered in combination with the remaining limitations of claim 17. 
In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6389376 B1 - Method and apparatus for generating n-segment steiner trees. See .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192